UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No.) Filed by the Registrant x Filed by a Party other than the Registrant o Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) x Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material Pursuant to Section 240.14a-12 Benihana Inc. (Name of Registrant as Specified in its Charter) (Name of Person(s) Filing Proxy Statement, if other than registrant) Payment of filing fee (Check the appropriate box): xNo fee required. oFee computed on table below per Exchange Act Rules 14a-6(I) (1) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11:1 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: BENIHANA INC. December 9, 2011 Dear Stockholder: You are cordially invited to attend the 2011 Annual Meeting of Stockholders (the “Annual Meeting”) of Benihana Inc. (the “Company,” “we,” “our” or “us”) to be held on Tuesday, January 10, 2012 at 2:00 p.m., Eastern Time, at the InterContinental Hotel, 2505 North West 87th Avenue, Doral, Florida 33172. Details about the meeting and the matters to be acted on are included in the accompanying notice and proxy statement. We hope you plan to attend the Annual Meeting. Whether or not you plan to attend, it is important that your shares are represented at the Annual Meeting. We strongly urge you to vote by signing, dating and returning the enclosed white proxy card or by voting your shares by telephone or Internet in accordance with the instructions set forth on the proxy card. On behalf of everyone at the Company, we thank you for your ongoing interest and investment in the Company. Sincerely, Richard C. Stockinger Chairman, Chief Executive Officer, and President YOUR VOTE IS EXTREMELY IMPORTANT. Regardless of the number of shares you own, we urge you to vote promptly. BENIHANA INC. 8685 Northwest 53rd Terrace
